Citation Nr: 1618266	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  14-05 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for benign paroxysmal positional vertigo (referred to herein as vertigo), to include as secondary to service-connected hearing loss. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

The Veteran's claim for service connection for vertigo was filed as a claim to reopen a previous final denial based on new and material evidence.  The RO considered the claim reopened and scheduled a VA examination.  The Board concurs with this determination and will not address the new and material evidence aspect of this matter further in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Benign paroxysmal positional vertigo is related to service or to service-connected hearing loss.


CONCLUSION OF LAW

The criteria for service connection for benign paroxysmal positional vertigo, to include as secondary to service-connected hearing loss, have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims service connection for vertigo, which he contends was caused or aggravated by his military service and his service-connected hearing loss.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

When determining service connection, a presumption of soundness ordinarily applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Only such conditions as are recorded in examination reports are to be considered as noted.  

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).   Furthermore, temporary or intermittent flare-ups of a pre-existing condition during service are not sufficient to be considered aggravation of the condition, unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records indicate that at his October 1961 induction examination the Veteran was noted to have experienced frequent headaches followed by dizzy spells for 12 year prior to induction.  There is no record of treatment for dizziness or vertigo during service, nor was any such abnormality noted at his June 1962 separation examination.

VA treatment records indicate that in September 2005 the Veteran was diagnosed with dizziness.  

Private treatment records from December 2005 reflect that the Veteran reported vertigo at times.  He reported balance difficulties in February and March of 2007, but this was attributed to a diagnosis of Parkinson's disease.  In July 2007, he reported a history of dizziness and loss of balance.  His physicians ordered videonystagmography testing, which showed a central component and a right peripheral weakness, possibly related to benign paroxysmal positional vertigo.  

VA treatment records indicate that in July 2007 the Veteran reported a sensation of spinning that had existed for a year.  He was diagnosed with vertigo.  A February 2008 neurological evaluation dismissed the diagnosis of Parkinson's disease, finding that the Veteran's gait dysfunction is multifactorial, with factors of peripheral neuropathy, musculoskeletal pain, and inner ear dysfunction, which in turn may be due to benign positional paroxysmal vertigo and/or ear trauma in the distant past.

In a March 2008 statement, the Veteran stated that his vertigo was secondary to his service-connected hearing loss.  In a May 2008 statement, the Veteran attributed his vertigo to an in-service incident in which he became dazed after he was knocked to the ground off of a tank when it fired.

A September 2008 letter from the Veteran's family practitioner notes that he is diagnosed with vertigo caused by a defect in the inner ear balance mechanism.

In October 2008, a VA examiner issued an opinion based on a review of the Veteran's claims file.  The examiner opined that vertigo is less likely than not related to hearing loss.  This opinion was based on a rationale that there is no well-documented physiologic relationship between these conditions.  The examiner explained that benign paroxysmal positional vertigo is typically either idiopathic or caused by head trauma or post-viral syndrome.  Vertigo caused by head trauma is immediate and does not arise decades after the incident.  The examiner further disagreed with the Veteran's diagnosis, opining that the symptoms indicated a vestibular disorder.

In November 2008, the Veteran underwent a VA examination.  The examiner diagnosed chronic dizziness and opined that it was at least as likely as not that the Veteran's dizziness was caused by his profound sensorineural hearing loss, which may affect the vestibular nerve.  The examiner further stated that if the Veteran suffers benign paroxysmal positional vertigo, it would be a completely different condition.

Private treatment records indicate that in January 2011, the Veteran again was treated for dizziness.  He was diagnosed with unilateral loss of labyrinthine reactivity and dizziness of central origin.  

The Veteran underwent another VA examination in July 2011.  The examiner diagnosed right labyrinthitis.  The examiner opined that it was as least as likely as not that this vertigo was related to the dizzy spells reported on induction into service.  No opinion was provided on a relationship between vertigo and hearing loss.

In a March 2013 statement, the Veteran stated that while he remembered reporting headaches prior to service at his induction examination, he did not remember reporting or experiencing dizziness prior to service.  In January 2014, the Veteran again reported that his vertigo began when he fell off of a tank in service.

At his March 2016 hearing, the Veteran elaborated that the dizzy spells he reported as part of his headaches in his October 1961 induction examination were different from his current vertigo.  Specifically, he stated that the dizzy spells lasted only a few minutes, while vertigo stays with him long-term.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's vertigo is related to service or his service-connected hearing loss.  As an initial matter, the Board finds credible the Veteran's evidence that the dizziness reported at his induction examination was related to his headaches and unrelated to his current vertigo, which therefore did not pre-exist service.  As to causation, while the October 2008 opinion seems to state with authority that vertigo like the Veteran's cannot be related to hearing loss, this fact is contradicted by both the November 2008 VA examiner's opinion and the February 2008 private neurologist's opinion.  Furthermore, while the July 2011 examiner provided an opinion for direct service connection, no opinion was offered to resolve the conflicting opinions on secondary service connection.  The November 2008 opinion equivocates on whether benign paroxysmal positional vertigo could be caused by hearing loss, but nevertheless states that the Veteran's dizziness could be caused by hearing loss related nerve damage.  The Board finds this opinion credible, particularly given the varying diagnoses that have been assigned to the Veteran's vertigo.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's vertigo is related to service or his service-connected hearing loss, and service connection is therefore granted.

Because the Veteran's claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.


ORDER

Service connection for benign paroxysmal positional vertigo, to include as secondary to service-connected hearing loss, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


